Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending and under examination.
Priority
	This is the First Office Action on the Merits of US Application 16/413,658 filed on 05/16/2019 which is a DIV of US 15/430,153 filed on 02/10/2017 (now US Patent 10,351,609) which claims US priority benefit of US Provisional 62/432,935 filed on 12/12/2016.   
Information Disclosure Statement
	The IDS filed on 05/16/2019 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1: …the kinase activity of a mTOR….. 
Claim 5 is objected to because of the following informalities:  
In line 1: …the kinase activity of a mTOR….. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1-5, 11-14, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites the limitation "a cell" in part d and recites “into a different cell” in part e.  There is insufficient antecedent basis for these limitations in the claim because step c recites providing a singular cell but method step e appears to require a different cell.  It would be remedial to amend claim 1: parts c-d as follows: 
part c:     providing a first and second cell, said first and second cells having…
part d: “into the first [[a]] cell provided in step c”
part e: “into the second cell provided in step c”.
Claims 2-4 are indefinite as they depend upon claim 1 and are not remedial.
Further, claim 4 is indefinite because it lacks sufficient antecedent basis to the term “said cell” because claim 1 upon which claim 4 depends recites more than one cell.
It would be remedial to amend claim 4, in combination with the suggested amendment for claim 1 just above, as follows: 
wherein said first and second cell is a HEK293 cell or said first and second cell is a MCF-7 cell.
Claim 5 recites the limitation "a cell" in part d and recites “into a different cell” in part e.  There is insufficient antecedent basis for these limitations in the claim because step c recites providing a singular cell but method step e appears to require a different cell.  It would be remedial to amend claim 5: parts c-e as follows: 
part c: providing a first and second cell, said first and second cells having…
the first [[a]] cell provided in step c”
part e: “into the second cell provided in step c”
Claim 11 lacks sufficient antecedent basis for the term “cells” in part d.
It would be remedial to amend claim 11: part d as follows: 
…in said exposed cell[[s]] after….
Claims 12-13 are indefinite as they depend from claim 11 and are not remedial.
Claim 14 lacks sufficient antecedent basis for the term “cells” in part d.
It would be remedial to amend claim 14: part d as follows: 
…in said exposed cell[[s]] after….
Claim 19 is indefinite because it is unclear step b recites transfecting into a mammalian cell and step c recites repeating steps a and b with a different construct.  The claim does not make it clear that two cells are required.  It would be remedial to amend as follows:
Amend claim 19: part b: into a first mammalian cell
Amend claim 19: part c: repeating steps a and b except that said first construct contains cDNA of wild-type 4E-BP and transfecting is into a second mammalian cell
Claims 20-21 are indefinite as they depend from claim 11 and are not remedial.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al “NanoLuc Complementation Reporter Optimized for Accurate Measurement of Protein Interactions in Cells.” (ACS Chem Biol February 19, 2016; Vol 11, No. 2: pages 400-8, Cohen et al (US2014/0378500 published December 25, 2014), in view of Sekiyama et al (PNAS published online July 13, 2015, pages E4036-E4045; IDS reference), in view of US2010/0144805 to Wagner et al (published June 10, 2010), in view of Grosveld et al (US2014/0157443 published June 5, 2014), in view of US2013/0123328 to Yu et al (published May 16, 2013).
Regarding claim 1, Dixon et al disclose a luciferase assay for determining mTOR kinase activity of an mTOR variant compared to an mTOR wild-type in a cell, (see page 404, left column, paragraph headed “Protein Interaction in Cells”, paragraph bridging pages 404-405, abstract and entire document and Supplementary Information, pages 1-32; IDS reference). Dixon et al disclose the FKBP12-FRB split luciferase assay that measures emission of light signals upon binding of FKBP12 to FRB domain when rapamycin is active in reducing mTOR activity (e.g., such cell-based assay in HEK293T cells; paragraph bridging pages 404-405). Dixon et al disclose that a first cDNA is transiently transfected and said first and second constructs are stably transfected or transiently transfected (e.g., Supplementary Information, pages 31- 32).
Regarding claim 3, Dixon et al disclose that the first cDNA is transiently transfected and said first and second constructs are stably transfected or transiently transfected (e.g., Supplementary Information, pages 31- 32).
Regarding claim 4, Dixon et al disclose HEK293T cells (e.g., such cell-based assay in HEK293T cells; paragraph bridging pages 404-405).
However, Dixon et al differs from the claims 1-4 because although they teach a method of using a split luc reporter assay to test mTOR inhibitor effectiveness against 
Each of the Cohen et al, Wagner et al, Grosveld et al, Thorsun et al, teach the 4E-BP1 protein and elF4E protein components of the mTOR pathway.
Cohen et al disclose a method for testing variant MTORs for MTOR inhibitor activity, including the mTOR inhibitors rapamycin and everolimus, for effectiveness of inhibiting mTOR and thus effectiveness for treating tumors (e.g., para 0048, Figure 5 and legends, para 0080, para 0151, entire document). Cohen et al disclose in paragraph 0080:
The "mTOR pathway" refers to a signaling pathway comprising one or more of the following entities; an mTOR protein, a PI3K protein, an Akt protein, an S6K1 protein, an FKBP protein, including an FKBP12 protein, a TSC1 protein, a TSC2 protein, a p7OS6K protein, a raptor protein, a rheb protein, a PDK protein, a 4E-BP 1 protein, wherein each of the proteins may be phosphorylated at a post-translational modification site. mTOR pathways may also include the following complexes : FKBP12//mTOR, raptor//mTOR, raptor//4E-BP1, raptor//S6K1, raptor//4E-BP1//mTOR, raptor//S6K1//mTOR.

Further, in paragraph 0151, Cohen et al disclose each of FKBP12, eiF4E and 4E-BP1 are well- known proteins of the mTOR pathway.

Sekiyama et al disclose the important sequence residues for interaction of elF-4E binding protein (4E-BP) in relation to mTOR, specifically showing human 4E-BP1 and the promotion of binding of 4E-BP1 to elF4E (e.g., abstract and entire document).
Yu et al disclose a method of testing mTOR, including mTOR variants, to treatment with an mTOR inhibitor using a luciferase based assay (e.g., entire document, abstract).
Wagner et al disclose a method of using a dual luciferase mRNA reporter construct assay to test mTOR inhibitor activity using constructs for elF4G (e.g., Figure 2A and legend) and 4E-BP (reference claim 7; Figures 17-18 and legends; para 0229).
Grosveld et al disclose a method of testing MTOR inhibitors using variant mTOR polypeptides, 4E-BP1 (e.g. ref claims 1 and 5).
Regarding claim 2, Grosveld discloses that the mTOR variant is obtained from a biological sample of a patient. (ref claim 43).
It is considered the level of skill in the art of MTOR inhibitor assays using luciferase- based cell assays is very high, at the level of a PhD or MD research scientist.
It would have been obvious for one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention to modify the method of Dixon et al with the 4E-BP1 protein and elF4E protein components because the cited references list these as MTOR pathway proteins in addition to FKBP protein, including an FKBP12 protein/FRB cited in Dixon et al (see especially Cohen et al).
One of ordinary skill in the art would have been motivated to use 4E-BP1 protein and elF4E protein components in the split luciferase assay of Dixon et al for the added benefit suggested by the cited references that all mTOR inhibitors do not appear to react the same with different patients’ mTOR protein.
In view of the high skill in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to modify the Dixon et al method using the 4E-BP1 protein and elF4E protein components to arrive at the presently clamed invention.

s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US2014/0378500 published December 25, 2014), in view of Dixon et al “NanoLuc Complementation Reporter Optimized for Accurate Measurement of Protein Interactions in Cells.” (ACS Chem Biol February 19, 2016; Vol 11, No. 2: pages 400-8, published 11/16/2015; IDS reference), in view of Sekiyama et al (PNAS published online July 13, 2015, pages E4036-E4045; IDS reference), in view of US2018/0055816 to Thorson et al (with priority to August 4, 2016), in view of US2010/0144805 to Wagner et al (published June 10, 2010), in view of Grosveld et al (US2014/0157443 published June 5, 2014), in view of US2013/0123328 to Yu et al (published May 16, 2013).
Regarding claim 6, Cohen et al disclose determining whether a tumor cell is sensitive to treatment with rapamycin or a rapalog by a method for testing variant MTORs for MTOR inhibitor activity, including the mTOR inhibitors rapamycin and everolimus, for effectiveness of inhibiting mTOR and thus effectiveness for treating tumors (e.g., para 0048, Figure 5 and legends, para 0080, para 0151, entire document). Cohen et al teach the 4E-BP1 protein and elF4E protein components of the mTOR pathway.  For example, Cohen et al disclose in paragraph 0080:
The "mTOR pathway" refers to a signaling pathway comprising one or more of the following entities; an mTOR protein, a PI3K protein, an Akt protein, an S6K1 protein, an FKBP protein, including an FKBP12 protein, a TSC1 protein, a TSC2 protein, a p7OS6K protein, a raptor protein, a rheb protein, a PDK protein, a 4E-BP 1 protein, wherein each of the proteins may be phosphorylated at a post-translational modification site. mTOR pathways may also include the following complexes : FKBP12//mTOR, raptor//mTOR, raptor//4E-BP1, raptor//S6K1, raptor//4E-BP1//mTOR, raptor//S6K1//mTOR.

Further, in paragraph 0151, Cohen et al disclose each of FKBP12, eiF4E and 4E-BP1 are well- known proteins of the mTOR pathway.

Regarding claim 7, Cohen discloses a breast tumor cell, a kidney tumor cell, a liver tumor cell, a leukocyte tumor cell, a brain tumor cell, or a lung tumor cell. (ref claim 18, para 0231).
Regarding claim 8, Cohen discloses a breast tumor cell or a kidney tumor cell. (ref claim 18, para 0231).
Regarding claim 9, Cohen discloses a rapalog is everolimus. (See ref claim 22).
However, Cohen differs from the instant claims 6-9 in that they do not specify the dual luciferase assay.
Dixon et al disclose a luciferase assay for determining mTOR activity, specifically inhibition by mTOR inhibitors including rapamycin (see page 404, left column, paragraph headed “Protein Interaction in Cells”, paragraph bridging pages 404-405, abstract and 
Sekiyama et al disclose the important sequence residues for interaction of elF-4E binding protein (4E-BP) in relation to mTOR, specifically showing human 4E-BP1 and the promotion of binding of 4E-BP1 to elF4E (e.g., abstract and entire document).
Yu et al disclose a method of testing mTOR, including mTOR variants, to treatment with an mTOR inhibitor using a luciferase based assay (e.g., entire document, abstract).
Thorsun et al disclose a method for selective inhibition of 4E-BP1 in cancer treatment stating in paragraph 0005 that:
Novel therapeutic approaches include pharmacologic inhibition of proteins

within signaling pathways as well as converging nodes like mTOR, which is

activated in many cancers. The inhibition of MTOR has been of interest because it integrates multiple signals. However, the clinical efficacy of mTOR inhibitor drugs (e.g., rapamycin analogs) is limited. It is widely believed that this is largely attributed to their weak capacity to prevent phosphorylation of 4E-BP1 (a key translational repressor) which, when phosphorylated by mTOR, relieves its inhibitory control on elF4E-initiated cap-dependent translation of oncogenic mRNAs that drive oncoprotein production. Existing mTOR kinase (ATP-competitive) inhibitors non-selectively inhibit 4E-BP1 phosphorylation but also modulate the function of other mTOR-associated targets that may contribute to unwanted toxicities. 


Wagner et al disclose a method of using a dual luciferase MRNA reporter construct assay to test mTOR inhibitor activity using constructs for elF4G (e.g., Figure 2A and legend) and 4E-BP (reference claim 7; Figures 17-18 and legends; para 0229).
Grosveld et al disclose a method of testing MTOR inhibitors using variant mTOR polypeptides, 4E-BP1 (e.g. ref claims 1 and 5).
The level of skill in the art of MTOR inhibitor assays using luciferase-based cell assays was high (i.e., the level of a PhD or MD research scientist) before the effective filing date of the presently claimed invention.
It would have been obvious for one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention to modify the method of Cohen et al with the luciferase assay of Dixon for the rationale of Dixon that the split luciferase assay was sensitive for rapamycin studies.
One of ordinary skill in the art would have been motivated to use the Cohen assay using 4E-BP1 protein and elF4E protein components combined in the split luciferase assay of Dixon et al for the added benefit suggested by the cited references that all mTOR inhibitors do not appear to react the same with different patients’ mTOR protein.
In view of the high skill in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to modify the Dixon et al method using the 4E-BP1 protein and elF4E protein components to arrive at the presently clamed invention.
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al “NanoLuc Complementation Reporter Optimized for Accurate Measurement of Protein Interactions in Cells.” (ACS Chem Biol February 19, 2016; Vol 11, No. 2: pages 400-8, published 11/16/2015; IDS reference), in view of Cohen et al (US2014/0378500 published December 25, 2014), in view of Sekiyama et al (PNAS published online July 13, 2015, pages E4036-E4045; IDS reference), in view of US2018/0055816 to Thorson et al (with priority to August 4, 2016), in view of US2010/0144805 to Wagner et al (published June 10, 2010), in view of Grosveld et al (US2014/0157443 published June 5, 2014), in view of US2013/0123328 to Yu et al (published May 16, 2013).
Regarding claim 11, Dixon et al disclose a luciferase assay for determining mTOR activity, specifically inhibition by mTOR inhibitors including rapamycin (see page 404, left column, paragraph headed “Protein Interaction in Cells”, paragraph bridging pages 404-405, abstract and entire document and Supplementary Information, pages 1-32; IDS reference). Dixon et al disclose the FKBP12-FRB split luciferase assay that measures emission of light signals upon binding of FKBP12 to FRB domain when rapamycin is active in reducing mTOR activity (e.g., such cell-based assay in HEK293T cells per claims 4 and 9, paragraph bridging pages 404-405). Further, Dixon et al disclose wherein the first cDNA is transiently transfected and said first and second constructs are stably transfected or transiently transfected (e.g., Supplementary Information, pages 31- 32).
Regarding claims 12-13, Dixon et al disclose HEK239 cells (e.g., such cell-based assay in HEK293T cells, paragraph bridging pages 404-405).

Each of the Cohen et al, Wagner et al, Grosveld et al, Thorsun et al, teach the 4E-BP1 protein and elF4E protein components of the mTOR pathway.
Cohen et al disclose a method for testing variant MTORs for MTOR inhibitor activity, including the mTOR inhibitors rapamycin and everolimus, for effectiveness of inhibiting mTOR and thus effectiveness for treating tumors (e.g., para 0048, Figure 5 and legends, para 0080, para 0151, entire document). Cohen et al disclose in paragraph 0080:
The "mTOR pathway" refers to a signaling pathway comprising one or more of the following entities; an mTOR protein, a PI3K protein, an Akt protein, an S6K1 protein, an FKBP protein, including an FKBP12 protein, a TSC1 protein, a TSC2 protein, a p7OS6K protein, a raptor protein, a rheb protein, a PDK protein, a 4E-BP 1 protein, wherein each of the proteins may be phosphorylated at a post-translational modification site. mTOR pathways may also include the following complexes : FKBP12//mTOR, raptor//mTOR, raptor//4E-BP1, raptor//S6K1, raptor//4E-BP1//mTOR, raptor//S6K1//mTOR.

Further, in paragraph 0151, Cohen et al disclose each of FKBP12, eiF4E and 4E-BP1 are well- known proteins of the mTOR pathway.
Sekiyama et al disclose the important sequence residues for interaction of elF-4E binding protein (4E-BP) in relation to mTOR, specifically showing human 4E-BP1 and the promotion of binding of 4E-BP1 to elF4E (e.g., abstract and entire document).
Yu et al disclose a method of testing mTOR, including mTOR variants, to treatment with an mTOR inhibitor using a luciferase based assay (e.g., entire document, abstract).

Novel therapeutic approaches include pharmacologic inhibition of proteins

within signaling pathways as well as converging nodes like mTOR, which is

activated in many cancers. The inhibition of MTOR has been of interest because it integrates multiple signals. However, the clinical efficacy of mTOR inhibitor drugs (e.g., rapamycin analogs) is limited. It is widely believed that this is largely attributed to their weak capacity to prevent phosphorylation of 4E-BP1 (a key translational repressor) which, when phosphorylated by mTOR, relieves its inhibitory control on elF4E-initiated cap-dependent translation of oncogenic mRNAs that drive oncoprotein production. Existing mTOR kinase (ATP-competitive) inhibitors non-selectively inhibit 4E-BP1 phosphorylation but also modulate the function of other mTOR-associated targets that may contribute to unwanted toxicities. 

Thorsun et al disclose using vectors encoding 4E-BP1 protein and encoding elF4E protein (e.g., para 0034, 0102) in dual reporter luciferase assays to test inhibitors of mTOR.
Wagner et al disclose a method of using a dual luciferase MRNA reporter construct assay to test mTOR inhibitor activity using constructs for elF4G (e.g., Figure 2A and legend) and 4E-BP (reference claim 7; Figures 17-18 and legends; para 0229).
Grosveld et al disclose a method of testing MTOR inhibitors using variant mTOR polypeptides, 4E-BP1 (e.g. ref claims 1 and 5).
The level of skill in the art of MTOR inhibitor assays using luciferase-based cell assays was high (i.e., the level of a PhD or MD research scientist) before the effective filing date of the presently claimed invention.
It would have been obvious for one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention to modify the method of Dixon et al with the 4E-BP1 protein and elF4E protein components because 
One of ordinary skill in the art would have been motivated to use 4E-BP1 protein and elF4E protein components in the split luciferase assay of Dixon et al for the added benefit suggested by the cited references that all mTOR inhibitors do not appear to react the same with different patients’ mTOR protein.
In view of the high skill in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to modify the Dixon et al method using the 4E-BP1 protein and elF4E protein components to arrive at the presently clamed invention.

Claims 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al “NanoLuc Complementation Reporter Optimized for Accurate Measurement of Protein Interactions in Cells.” (ACS Chem Biol February 19, 2016; Vol 11, No. 2: pages 400-8, published 11/16/2015; IDS reference), in view of Cohen et al (US2014/0378500 published December 25, 2014), in view of Sekiyama et al (PNAS published online July 13, 2015, pages E4036-E4045; IDS reference), in view of US2018/0055816 to Thorson et al (with priority to August 4, 2016), in view of US2010/0144805 to Wagner et al (published June 10, 2010), in view of Grosveld et al (US2014/0157443 published June 5, 2014), in view of US2013/0123328 to Yu et al (published May 16, 2013).
Regarding claim 15, Dixon et al disclose a luciferase assay for determining mTOR activity, specifically inhibition by mTOR inhibitors including rapamycin (see page 404, left 
Dixon et al disclose the FKBP12-FRB split luciferase assay that measures emission of light signals upon binding of FKBP12 to FRB domain when rapamycin is active in reducing mTOR activity (e.g., such cell-based assay in HEK293T cells; paragraph bridging pages 404-405). Dixon et al disclose that the first cDNA is transiently transfected and said first and second constructs are stably transfected or transiently transfected (e.g., Supplementary Information, pages 31- 32).
However, although Dixon et al teach a method of using a split luc reporter assay to test mTOR inhibitor effectiveness against MTOR they do not explicitly use the 4E-BP1 protein and elF4E protein of the present claims. 
Each of the Cohen et al, Wagner et al, Grosveld et al, Thorsun et al, teach the 4E-BP1 protein and elF4E protein components of the mTOR pathway.
Regarding claim 16, Grosveld discloses that the 4E-BP1 variant or 4E-BP2 variant is obtained from a biological sample of a patient. (ref claim 43).
Regarding claim 18, Cohen et al discloses that the mTOR inhibitor is rapamycin. Cohen et al disclose a method for testing variant MTORs for MTOR inhibitor activity, including the mTOR inhibitors rapamycin and everolimus, for effectiveness of inhibiting mTOR and thus effectiveness for treating tumors (e.g., para 0048, Figure 5 and legends, para 0080, para 0151, entire document). Cohen et al disclose in paragraph 0080:
The "mTOR pathway" refers to a signaling pathway comprising one or more of the following entities; an mTOR protein, a PI3K protein, an Akt protein, an S6K1 protein, an FKBP protein, including an FKBP12 protein, a TSC1 protein, a TSC2 protein, a p7OS6K protein, a raptor protein, a rheb protein, 

Further, in paragraph 0151, Cohen et al disclose each of FKBP12, eiF4E and 4E-BP1 are well- known proteins of the mTOR pathway.
Sekiyama et al disclose the important sequence residues for interaction of elF-4E binding protein (4E-BP) in relation to mTOR, specifically showing human 4E-BP1 and the promotion of binding of 4E-BP1 to elF4E (e.g., abstract and entire document).
Yu et al disclose a method of testing mTOR, including mTOR variants, to treatment with an mTOR inhibitor using a luciferase based assay (e.g., entire document, abstract).
Thorsun et al disclose a method for selective inhibition of 4E-BP1 in cancer treatment stating in paragraph 0005 that:
Novel therapeutic approaches include pharmacologic inhibition of proteins

within signaling pathways as well as converging nodes like mTOR, which is

activated in many cancers. The inhibition of MTOR has been of interest because it integrates multiple signals. However, the clinical efficacy of mTOR inhibitor drugs (e.g., rapamycin analogs) is limited. It is widely believed that this is largely attributed to their weak capacity to prevent phosphorylation of 4E-BP1 (a key translational repressor) which, when phosphorylated by mTOR, relieves its inhibitory control on elF4E-initiated cap-dependent translation of oncogenic mRNAs that drive oncoprotein production. Existing mTOR kinase (ATP-competitive) inhibitors non-selectively inhibit 4E-BP1 phosphorylation but also modulate the function of other mTOR-associated targets that may contribute to unwanted toxicities. 

Thorsun et al disclose using vectors encoding 4E-BP1 protein and encoding elF4E protein (e.g., para 0034, 0102) in dual reporter luciferase assays to test inhibitors of mTOR.
Wagner et al disclose a method of using a dual luciferase MRNA reporter construct assay to test mTOR inhibitor activity using constructs for elF4G (e.g., Figure 2A and legend) and 4E-BP (reference claim 7; Figures 17-18 and legends; para 0229).
Grosveld et al disclose a method of testing MTOR inhibitors using variant mTOR polypeptides, 4E-BP1 (e.g. ref claims 1 and 5).
The level of skill in the art of MTOR inhibitor assays using luciferase-based cell assays was high (i.e., the level of a PhD or MD research scientist) before the effective filing date of the presently claimed invention.
It would have been obvious for one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention to modify the method of Dixon et al with the 4E-BP1 protein and elF4E protein components because the cited references list these as MTOR pathway proteins in addition to FKBP protein, including an FKBP12 protein/FRB cited in Dixon et al (see especially Cohen et al).
One of ordinary skill in the art would have been motivated to use 4E-BP1 protein and elF4E protein components in the split luciferase assay of Dixon et al for the added benefit suggested by the cited references that all mTOR inhibitors do not appear to react the same with different patients’ mTOR protein.
In view of the high skill in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to modify the Dixon et al method using the 4E-BP1 protein and elF4E protein components to arrive at the presently clamed invention.

s 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al “NanoLuc Complementation Reporter Optimized for Accurate Measurement of Protein Interactions in Cells.” (ACS Chem Biol February 19, 2016; Vol 11, No. 2: pages 400-8, published 11/16/2015; IDS reference), in view of Cohen et al (US2014/0378500 published December 25, 2014), in view of Sekiyama et al (PNAS published online July 13, 2015, pages E4036-E4045; IDS reference), in view of US2018/0055816 to Thorson et al (with priority to August 4, 2016), in view of US2010/0144805 to Wagner et al (published June 10, 2010), in view of Grosveld et al (US2014/0157443 published June 5, 2014), in view of US2013/0123328 to Yu et al (published May 16, 2013).
Regarding claim 19, Dixon et al disclose a luciferase assay for determining mTOR activity, specifically inhibition by mTOR inhibitors including rapamycin (see page 404, left column, paragraph headed “Protein Interaction in Cells”, paragraph bridging pages 404-405, abstract and entire document and Supplementary Information, pages 1-32; IDS reference). 
Dixon et al disclose the FKBP12-FRB split luciferase assay that measures emission of light signals upon binding of FKBP12 to FRB domain when rapamycin is active in reducing mTOR activity (e.g., such cell-based assay in HEK293T cells; paragraph bridging pages 404-405). Dixon et al disclose that the first cDNA is transiently transfected and said first and second constructs are stably transfected or transiently transfected (e.g., Supplementary Information, pages 31- 32).
However, Dixon et al differ from claims 19-21 because although they teach a method of using a split luc reporter assay to test mTOR inhibitor effectiveness against 
Each of the Cohen et al, Wagner et al, Grosveld et al, and Thorsun et al, teach the 4E-BP1 protein and elF4E protein components of the mTOR pathway.
Cohen et al disclose a method for testing variant MTORs for MTOR inhibitor activity, including the mTOR inhibitors rapamycin and everolimus, for effectiveness of inhibiting mTOR and thus effectiveness for treating tumors (e.g., para 0048, Figure 5 and legends, para 0080, para 0151, entire document). Cohen et al disclose in paragraph 0080:
The "mTOR pathway" refers to a signaling pathway comprising one or more of the following entities; an mTOR protein, a PI3K protein, an Akt protein, an S6K1 protein, an FKBP protein, including an FKBP12 protein, a TSC1 protein, a TSC2 protein, a p7OS6K protein, a raptor protein, a rheb protein, a PDK protein, a 4E-BP 1 protein, wherein each of the proteins may be phosphorylated at a post-translational modification site. mTOR pathways may also include the following complexes : FKBP12//mTOR, raptor//mTOR, raptor//4E-BP1, raptor//S6K1, raptor//4E-BP1//mTOR, raptor//S6K1//mTOR.

Further, in paragraph 0151, Cohen et al disclose each of FKBP12, eiF4E and 4E-BP1 are well- known proteins of the mTOR pathway.
Sekiyama et al disclose the important sequence residues for interaction of elF-4E binding protein (4E-BP) in relation to mTOR, specifically showing human 4E-BP1 and the promotion of binding of 4E-BP1 to elF4E (e.g., abstract and entire document).
Yu et al disclose a method of testing mTOR, including mTOR variants, to treatment with an mTOR inhibitor using a luciferase based assay (e.g., entire document, abstract).
Thorsun et al disclose a method for selective inhibition of 4E-BP1 in cancer treatment stating in paragraph 0005 that:


within signaling pathways as well as converging nodes like mTOR, which is

activated in many cancers. The inhibition of MTOR has been of interest because it integrates multiple signals. However, the clinical efficacy of mTOR inhibitor drugs (e.g., rapamycin analogs) is limited. It is widely believed that this is largely attributed to their weak capacity to prevent phosphorylation of 4E-BP1 (a key translational repressor) which, when phosphorylated by mTOR, relieves its inhibitory control on elF4E-initiated cap-dependent translation of oncogenic mRNAs that drive oncoprotein production. Existing mTOR kinase (ATP-competitive) inhibitors non-selectively inhibit 4E-BP1 phosphorylation but also modulate the function of other mTOR-associated targets that may contribute to unwanted toxicities. 

Thorsun et al disclose using vectors encoding 4E-BP1 protein and encoding elF4E protein (e.g., para 0034, 0102) in dual reporter luciferase assays to test inhibitors of mTOR.
Wagner et al disclose a method of using a dual luciferase MRNA reporter construct assay to test mTOR inhibitor activity using constructs for elF4G (e.g., Figure 2A and legend) and 4E-BP (reference claim 7; Figures 17-18 and legends; para 0229).
Grosveld et al disclose a method of testing MTOR inhibitors using variant mTOR polypeptides, 4E-BP1 (e.g. ref claims 1 and 5).
Regarding claim 20, Grosveld discloses that the 4E-BP variant is obtained from a biological sample of a patient (ref claim 43). 
Regarding claim 21, Grosveld discloses that the cell contains genomic modification of EIF4EBP1 or EIF4EPB2 (para 0118).
The level of skill in the art of MTOR inhibitor assays using luciferase-based cell assays was high (i.e., the level of a PhD or MD research scientist) before the effective filing date of the presently claimed invention.

One of ordinary skill in the art would have been motivated to use 4E-BP1 protein and elF4E protein components in the split luciferase assay of Dixon et al for the added benefit suggested by the cited references that all mTOR inhibitors do not appear to react the same with different patients’ mTOR protein.
In view of the high skill in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to modify the Dixon et al method using the 4E-BP1 protein and elF4E protein components to arrive at the presently clamed invention.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 10, 14, 17, and 22-25 are free of the prior art.  Claims 5, 10, 14, and 22-25 require a novel SEQ ID NO: 1 and are not taught or fairly suggested by the prior art.  
Claims 10, and 22-25 are allowable.  Regarding claim 22, the wherein clause on line 9 of claim 22 beginning with: “wherein when the protein products of said first 
Claims 1-25 are not subject to an NSDP over the parent application because the inventions of these claims were restricted from the examined invention in the parent application and they are protected from an NSDP as being in the form of a proper DIV.  
Conclusion
Claims 10, and 22-25 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658